Case 1:20-cv-01394-PAB Document 1-3 Filed 05/15/20 USDC Colorado Page 1 of 4
                                                               EXHIBIT A




                                              DATE FILED: March 23, 2020 9:56 AM
                                              FILING ID: 4303B30CA288E
                                              CASE NUMBER: 2020CV30624
Case 1:20-cv-01394-PAB Document 1-3 Filed 05/15/20 USDC Colorado Page 2 of 4
                                                            EXHIBIT A
Case 1:20-cv-01394-PAB Document 1-3 Filed 05/15/20 USDC Colorado Page 3 of 4
                                                            EXHIBIT A
Case 1:20-cv-01394-PAB Document 1-3 Filed 05/15/20 USDC Colorado Page 4 of 4
                                                            EXHIBIT A
